Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  May 1, 2007                                                                      Clifford W. Taylor,
                                                                                            Chief Justice

  130295                                                                          Michael F. Cavanagh
                                                                                  Elizabeth A. Weaver
                                                                                         Marilyn Kelly
                                                                                    Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                Robert P. Young, Jr.
            Plaintiff-Appellant,                                                  Stephen J. Markman,
                                                                                                 Justices

  v                                                     SC: 130295
                                                        COA: 256475
                                                        Genesee CC: 03-012650-FH
  ALPHONZO LEON WRIGHT,
             Defendant-Appellee.
  _________________________________________/

         This Court granted leave to appeal, 475 Mich. 906 (2006), to consider the
  November 29, 2005 judgment of the Court of Appeals, which reversed the defendant’s
  conviction of knowingly maintaining a drug vehicle. MCL 333.7405(1)(d). The case
  was argued on December 12, 2006, and submitted together with People v Thompson,
  Docket No. 130825, which we decide today by opinion. We now VACATE the
  judgment of the Court of Appeals, and we REMAND this case to the Court of Appeals
  for reconsideration.

        In its opinion in this case, the Court of Appeals reversed the defendant’s
  conviction of maintaining a drug vehicle on the basis of language from People v Griffin,
  235 Mich. App. 27, 32 (1999), that we reject today in our opinion in People v Thompson,
  ___ Mich ___ (Docket No. 130825, decided May 1, 2007).

         The Court of Appeals also said it would require piling inference upon inference in
  order to conclude that the defendant maintained a drug vehicle. But, in People v
  Hardiman, 466 Mich. 417, 428 (2002), we expressly rejected the “no inference upon
  inference” rule.

         Further, the Court of Appeals concluded its analysis by stating that “we cannot
  conclude that the prosecution presented sufficient evidence to support Wright’s
  maintaining a drug vehicle conviction.” Unpublished Opinion per curiam, issued
  November 29, 2005 (Docket No. 256475), slip op at 4. But, the proper test is whether a
  rational trier of fact could find the defendant guilty beyond a reasonable doubt.
  Hardiman supra at 421. Regarding “sufficiency of the evidence” claims, the United
                                                                                                               2

States Supreme Court held that the United States Constitution prohibits criminal
convictions except upon proof of guilt beyond a reasonable doubt. Jackson v Virginia,
443 U.S. 307, 309 (1979) (citing In re Winship, 397 U.S. 358 [1970]). A reviewing court
need not “‘ask itself whether it believes that the evidence at the trial established guilt
beyond a reasonable doubt.’” Jackson, 443 US at 319 (quoting Woodby v Immigration &
Naturalization Service, 385 U.S. 276, 282 [1966]). Rather, “the relevant question is
whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson, 443 US at 319 (emphasis omitted).

       Accordingly, on remand, the Court of Appeals shall reconsider this case and issue
an opinion limited to whether a rational trier of fact could have found the defendant
guilty beyond a reasonable doubt of maintaining a drug vehicle in light of our opinion in
People v Thompson, and without resort to the rejected no inference upon an inference
rule.

       CORRIGAN, J., concurs and dissents and states as follows:

        I concur with the majority that the Court of Appeals applied an incorrect standard
in determining whether the evidence was sufficient to sustain defendant’s conviction for
keeping or maintaining a drug vehicle, MCL 333.7405(1)(d). But as I explain in my
partial dissent in People v Thompson, ___Mich ___ (Docket No. 130825, decided May 1,
2007), I dissent from the majority’s holding that a conviction for keeping or maintaining
a drug vehicle must be supported by evidence of continuity aside from an isolated
incident. Instead, I would hold that evidence of an isolated incident of using a vehicle for
keeping or selling controlled substances is sufficient to give rise to criminal liability
under the unambiguous language of the statute if the offender keeps the vehicle by
retaining it in his possession or power.

       YOUNG, J., joins the statement of CORRIGAN, J.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 1, 2007                         _________________________________________
       t0425                                                                 Clerk